DETAILED ACTION
The Amendment filed August 4th, 2022 has been entered and fully considered. Claims 1 and 8-13 remain pending in this application. Claim 1 has been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky et al., (hereinafter ‘Zvenyatsky’, U.S. Pat. 5,626,609) in view of Kerr (hereinafter ‘Kerr’, U.S. Pat. 9,113,938) and further in view of  Malkowski (hereinafter ‘Malkowski’, U.S. PGPub. No. 2014/0276666). 
Regarding claim 1, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses a jaw assembly for a vessel sealing device, comprising: a first jaw member (84) having first and second spaced apart flanges (projections 96); a second jaw member (82) having a third flange extending therefrom (projection 94), wherein the third flange (94) is positioned between the first and second flanges (96) of the first jaw member (84) such that the third flange (94) is positioned between the first and second spaced apart flanges (96); an outer shaft (20) pivotally coupled to the first jaw member (84) and to the second jaw member (82) by a pin to form a pivot consisting of the pin (pivot pin 68), the first and second spaced apart flanges (96) and the third flange (94) so that both the first jaw member (84) and the second jaw member (82) can pivot relative to the outer shaft (col. 11, lines 1-3, “members 82 and 84 are pivotably secured to outer tube 20 by means of pivot pin 68 which passes through hole 69 in tube 20”); and a drive shaft (rod 22) coupled to the first jaw member (84) and the second jaw member (82) by a clevis (92) that is coupled to corresponding first and second cam slots (cam slots 88) in the first and second flanges (96) and a third cam slot (86) in the third flange (94).
Although Zvenyatsky discloses a second jaw member having a third flange, Zvenyatsky fails to explicitly disclose a second jaw member having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges. 
However, in the same field of endeavor, Kerr teaches a similar jaw assembly (end effector assemblies 100, 300 in Figs. 1-3 and 7) comprising a first jaw member (10) having first and second spaced apart flanges (see opening 11 of jaw member 10 forming cavity 13 in Fig. 7) and a second jaw member (20) having only a single third flange (flange 21) extending therefrom. The third flange (21) is positioned between the first and second flanges (cavity 13) of the first jaw member (10) such that the single third flange (21) is immediately adjacent to both the first and second spaced apart flanges (as best illustrated in Fig. 7; col. 7, lines 59-62, “opening 11 of jaw member 10 is bifurcated to define cavity 13 therebetween and configured to encompass flange 21 of the second jaw member 20”). Kerr teaches that the “first jaw member 10 is movable, whereas second jaw member 20 is stationary (unilateral jaw design)” or “[a]lternatively, both first jaw member 10 and second jaw member 20 may be movable relative to each other (bilateral jaw design)” (col. 4, lines 60-65). Kerr teaches that it is well known in the art that “[a]ny type of suitable movable/stationary configuration for jaw members 10, 20 may be constructed” (col. 4, lines 64-65) and that these configurations are widely considered interchangeable. As such, Kerr necessarily teaches a bilateral three flange jaw design (col. 4, lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the number of flanges to include having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges as taught by Kerr. This modification would have merely comprised a simple substitution of one well known flange configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Zvenyatsky in view of Kerr fail to explicitly disclose wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter and the shoulder of the pin is positioned in abutting relation to the third flange of the second jaw member and restricts transverse movement of the third flange within the outer shaft. 
However, in the same field of endeavor, Malkowski teaches a similar jaw assembly (230 as best illustrated in Fig. 9) comprising a first (240) and second jaw member (250). Malkowski teaches an outer shaft (212) is pivotally coupled to the first and to the second jaw member (240, 250) by a pin (218) so that both the first and second jaw member (240, 250) can pivot relative to the outer shaft (212). The pin (218) has a shoulder (not labeled) normal to an axis of the pin (218) produced by a change in diameter (see Fig. 9 for pin 218 with a change in diameter which constitutes the shoulder (not labeled)) and the shoulder (not labeled) of the pin (218) is positioned in abutting relation to the flange of the second jaw member (see opening 253; as broadly claimed, it is noted that the shoulder abuts the inner diameter of the opening 253 in Fig. 9). Further, the shoulder (not labeled) of the pin (218) restricts transverse movement of the flange (of the second jaw member) within the outer shaft ([0108], the pin 218, including the shoulder, secures the jaw members 240, 250 to distal supports 214 of tubular member 210 via openings 215. As broadly claimed, the shoulder of pin 218 would necessarily restrict transverse movement of the flange(s) within the outer shaft 212 by limiting the movement of the jaws to a bilateral range). It is well known in the art (as can be seen in  Malkowski) to provide a pin having a shoulder normal to an axis of the pin produced by a change in diameter in order to pivotally secure the outer shaft to the jaw members (240, 250) ([0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly as taught by Zvenyatsky in view of Kerr to include wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter and the shoulder of the pin is positioned in abutting relation to the flange of the second jaw member and restricts transverse movement of the flange within the outer shaft, as taught by Malkowski. This modification would have merely comprised a simple substitution of one well known pivot pin for another in order to produce a predictable result, MPEP 2143(I)(B).
In view of the prior modification of Zvenyatsky in view of Kerr and Malkowski, Zvenyatsky in view of Kerr and Malkowski necessarily teach the shoulder positioned in abutting relation to the third flange of the second jaw member and restricts transverse movement of the third flange within the outer shaft. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky et al., (hereinafter ‘Zvenyatsky’, U.S. Pat. 5,626,609) in view of Kerr (hereinafter ‘Kerr’, U.S. Pat. 9,113,938) and further in view of Hoskin et al., (hereinafter ‘Hoskin’, U.S. Pat. 5,514,147).
Regarding claim 1, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses a jaw assembly for a vessel sealing device, comprising: a first jaw member (84) having first and second spaced apart flanges (projections 96); a second jaw member (82) having a third flange extending therefrom (projection 94), wherein the third flange (94) is positioned between the first and second flanges (96) of the first jaw member (84) such that the third flange (94) is positioned between the first and second spaced apart flanges (96); an outer shaft (20) pivotally coupled to the first jaw member (84) and to the second jaw member (82) by a pin to form a pivot consisting of the pin (pivot pin 68), the first and second spaced apart flanges (96) and the third flange (94) so that both the first jaw member (84) and the second jaw member (82) can pivot relative to the outer shaft (col. 11, lines 1-3, “members 82 and 84 are pivotably secured to outer tube 20 by means of pivot pin 68 which passes through hole 69 in tube 20”); and a drive shaft (rod 22) coupled to the first jaw member (84) and the second jaw member (82) by a clevis (92) that is coupled to corresponding first and second cam slots (cam slots 88) in the first and second flanges (96) and a third cam slot (86) in the third flange (94).
Although Zvenyatsky discloses a second jaw member having a third flange, Zvenyatsky fails to explicitly disclose a second jaw member having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges. 
However, in the same field of endeavor, Kerr teaches a similar jaw assembly (end effector assemblies 100, 300 in Figs. 1-3 and 7) comprising a first jaw member (10) having first and second spaced apart flanges (see opening 11 of jaw member 10 forming cavity 13 in Fig. 7) and a second jaw member (20) having only a single third flange (flange 21) extending therefrom. The third flange (21) is positioned between the first and second flanges (cavity 13) of the first jaw member (10) such that the single third flange (21) is immediately adjacent to both the first and second spaced apart flanges (as best illustrated in Fig. 7; col. 7, lines 59-62, “opening 11 of jaw member 10 is bifurcated to define cavity 13 therebetween and configured to encompass flange 21 of the second jaw member 20”). Kerr teaches that the “first jaw member 10 is movable, whereas second jaw member 20 is stationary (unilateral jaw design)” or “[a]lternatively, both first jaw member 10 and second jaw member 20 may be movable relative to each other (bilateral jaw design)” (col. 4, lines 60-65). Kerr teaches that it is well known in the art that “[a]ny type of suitable movable/stationary configuration for jaw members 10, 20 may be constructed” (col. 4, lines 64-65) and that these configurations are widely considered interchangeable. As such, Kerr necessarily teaches a bilateral three flange jaw design (col. 4, lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the number of flanges to include having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges as taught by Kerr. This modification would have merely comprised a simple substitution of one well known flange configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Zvenyatsky in view of Kerr fail to explicitly disclose wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter and the shoulder of the pin is positioned in abutting relation to the third flange of the second jaw member and restricts transverse movement of the third flange within the outer shaft. 
However, in the same field of endeavor, Hoskin (Figs. 1 and 5-6) teaches a similar device having a pair of arms (2, 4) each supporting a respective jaw (8, 12) of the jaw assembly. The arms (2, 4) pivotally interconnect “by a box joint (26) formed by an intermediate portion (22) of one arm (2) extending through a slot in an intermediate portion [(24])] of the other arm (4) and imprisoned therein by a pivot pin (28)” (abstract). Hoskin teaches various box joints including one embodiment (Figs. 5-6) wherein the pivot is in the form of a bolt (40) having a screwthreaded end portion (42), an enlarged neck (44), and a head (46) (thereby meeting the limitations of a shoulder normal to an axis of a pin produced by a change in diameter). In this configuration, the intermediate portion (22) of the arm (2) includes an opening sized to receive the enlarged neck (44) and the other wall of the slot has an opening sized to receive the head (46 in Fig. 6). Hoskin teaches, “[t]he head 46, being larger than the neck 44, bears against the adjacent face of the intermediate portion 22” (col. 5, ll. 15-26; thereby meeting the limitation of the shoulder of the pin positioned in abutting relation to the ‘third’ intermediate portion 22 positioned between first and second walls of slot 24). Further, the stiffness of the box joint will hold the jaws of the assembly in any position in which they are left (col. 5, ll. 31-32), such that the shoulder of the pivot would necessarily restrict transverse movement of the intermediate portion (22), thereby improving security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly as taught by Zvenyatsky in view of Kerr to include wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter and the shoulder of the pin is positioned in abutting relation to the third flange of the second jaw member and restricts transverse movement of the third flange within the outer shaft as taught by Hoskin. Doing so would hold the jaws of the assembly in any position in which they are left (col. 5, ll. 31-32), such that the shoulder of the pivot would necessarily restrict undesired movement of the intermediate portions, thereby improving security and safety.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky in view of Kerr in view of Malkowski as applied to claim 1 above, and further in view of McCullough, Jr. et al., (hereinafter 'McCullough', U.S. PGPub. No. 2014/0257274).
Regarding claims 8-10, Zvenyatsky in view of Kerr in view of Malkowski teach all of the limitations of the jaw assembly according to claim 1, but are silent regarding wherein the first and second jaw members includes corresponding first and second slots defining a knife pathway, a knife blade extending from the drive shaft and to one side of the single third flange, and wherein the knife pathway curves inwardly from a first end of the knife pathway positioned to one side of the single third flange.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly comprising an end effector (114 in Figs. 1-9) including a pair of curved jaw members (130 and 132). The first and second jaw members (130 and 132) further include corresponding first and second slots defining a knife pathway (knife channel 158) defined in one or both jaw members ([0053]; Figs.6-9) which receives a knife rod (102) coupled to a knife blade (156 as best seen in Figs. 2A and 3A). The knife blade (knife blade 156) extends from the drive shaft and is to one side of the curved jaw member (Figs. 3A-3B and Figs. 6-8A, knife blade 156 extends from tube guide 109 that also houses actuation member 180, wherein knife blade 156 extends past actuation member 180). The knife pathway (knife channel 158) curves inwardly from a first end of the knife pathway positioned to one side of the jaw member (as best seen in Figs. 8-8A, knife channel 158 curves inwardly from a first end of the knife pathway and is positioned to one side of the jaw member 132). This design is economical to manufacture, and is utilized in order to seal and cut relatively large tissue structures ([0009]), thereby providing a device that can be used to effect desired treatment in a variety of tissue structures, and increases versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly of Zvenyatsky in view of Kerr and Malkowski to incorporate the curved jaw structure and corresponding knife pathway and knife blade configuration as taught by McCullough in order to increase versatility of the device, and provide treatment to a variety of tissue structures ([0009]).
Regarding claim 11, Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough teach all of the limitations of the jaw assembly according to claim 10. Zvenyatsky discloses (Figs. 1-10E, specifically Figs. 7 and 8A-8B) wherein the outer shaft (20) surrounds the drive shaft (22) and supports the pivot pin (68).
Regarding claims 12-13, Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough teach all of the limitations of the jaw assembly according to claim 11. Although Zvenyatsky discloses that the device capable of supplying electrical energy (see Fig. 3 for the provision of electrocautery connection to allow for cauterization; col. 8, lines 35-67), Zvenyatsky fails to explicitly disclose further comprising first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly (Figs. 1-2B) comprising a pair of electrically conductive, tissue-engaging sealing plates (148, 150 in Figs. 2A-2B) disposed on lower and upper jaw members (132, 130), respectively. McCullough further teaches that the upper and lower jaw members (130, 132) are electrically coupled to a cable (143), and thus to a generator (141) (e.g., via respective suitable electrical wiring extending through the elongated shaft 116) to provide an electrical pathway to the pair of electrically conductive, tissue-engaging sealing plates (148, 150) ([0052]). The sealing plates (148, 150) may be electrically coupled to opposite terminals and bipolar energy may be provided through the sealing plates (148, 150) to a tissue in order to provide an effective tissue seal ([0052], [0053]). The assembly further includes an array of stop members (154) constructed of an electrically non-conductive plastic molded onto the jaw members (130, 132) so that in the closed configuration, a separation or gap distance is maintained between the sealing plates in order to provide a uniform gap distance and effective tissue seal, thereby preventing the device from short circuiting ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the jaw assembly as taught by Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough to incorporate first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively as taught by McCullough. Doing so provides bipolar energy to a tissue in a safe and effective way in order to provide a desired tissue seal ([0052], [0053]), thereby increasing safety and efficiency, and preventing short circuiting ([0050]).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky in view of Kerr in view of Hoskin as applied to claim 1 above, and further in view of McCullough, Jr. et al., (hereinafter 'McCullough', U.S. PGPub. No. 2014/0257274).
Regarding claims 8-10, Zvenyatsky in view of Kerr in view of Hoskin teach all of the limitations of the jaw assembly according to claim 1, but are silent regarding wherein the first and second jaw members includes corresponding first and second slots defining a knife pathway, a knife blade extending from the drive shaft and to one side of the single third flange, and wherein the knife pathway curves inwardly from a first end of the knife pathway positioned to one side of the single third flange.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly comprising an end effector (114 in Figs. 1-9) including a pair of curved jaw members (130 and 132). The first and second jaw members (130 and 132) further include corresponding first and second slots defining a knife pathway (knife channel 158) defined in one or both jaw members ([0053]; Figs.6-9) which receives a knife rod (102) coupled to a knife blade (156 as best seen in Figs. 2A and 3A). The knife blade (knife blade 156) extends from the drive shaft and is to one side of the curved jaw member (Figs. 3A-3B and Figs. 6-8A, knife blade 156 extends from tube guide 109 that also houses actuation member 180, wherein knife blade 156 extends past actuation member 180). The knife pathway (knife channel 158) curves inwardly from a first end of the knife pathway positioned to one side of the jaw member (as best seen in Figs. 8-8A, knife channel 158 curves inwardly from a first end of the knife pathway and is positioned to one side of the jaw member 132). This design is economical to manufacture, and is utilized in order to seal and cut relatively large tissue structures ([0009]), thereby providing a device that can be used to effect desired treatment in a variety of tissue structures, and increases versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly of Zvenyatsky in view of Kerr and Hoskin to incorporate the curved jaw structure and corresponding knife pathway and knife blade configuration as taught by McCullough in order to increase versatility of the device, and provide treatment to a variety of tissue structures ([0009]).
Regarding claim 11, Zvenyatsky in view of Kerr and further in view of Hoskin and McCullough teach all of the limitations of the jaw assembly according to claim 10. Zvenyatsky discloses (Figs. 1-10E, specifically Figs. 7 and 8A-8B) wherein the outer shaft (20) surrounds the drive shaft (22) and supports the pivot pin (68).
Regarding claims 12-13, Zvenyatsky in view of Kerr and further in view of Hoskin and McCullough teach all of the limitations of the jaw assembly according to claim 11. Although Zvenyatsky discloses that the device capable of supplying electrical energy (see Fig. 3 for the provision of electrocautery connection to allow for cauterization; col. 8, lines 35-67), Zvenyatsky fails to explicitly disclose further comprising first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly (Figs. 1-2B) comprising a pair of electrically conductive, tissue-engaging sealing plates (148, 150 in Figs. 2A-2B) disposed on lower and upper jaw members (132, 130), respectively. McCullough further teaches that the upper and lower jaw members (130, 132) are electrically coupled to a cable (143), and thus to a generator (141) (e.g., via respective suitable electrical wiring extending through the elongated shaft 116) to provide an electrical pathway to the pair of electrically conductive, tissue-engaging sealing plates (148, 150) ([0052]). The sealing plates (148, 150) may be electrically coupled to opposite terminals and bipolar energy may be provided through the sealing plates (148, 150) to a tissue in order to provide an effective tissue seal ([0052], [0053]). The assembly further includes an array of stop members (154) constructed of an electrically non-conductive plastic molded onto the jaw members (130, 132) so that in the closed configuration, a separation or gap distance is maintained between the sealing plates in order to provide a uniform gap distance and effective tissue seal, thereby preventing the device from short circuiting ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the jaw assembly as taught by Zvenyatsky in view of Kerr and further in view of Hoskin and McCullough to incorporate first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively as taught by McCullough. Doing so provides bipolar energy to a tissue in a safe and effective way in order to provide a desired tissue seal ([0052], [0053]), thereby increasing safety and efficiency, and preventing short circuiting ([0050]).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant has argued (page 4) that Kerr is not sufficient to “describe an option where a single third flange also pivots” and “does not disclose the structure that is necessary to accomplish such an arrangement.” Applicant has further argued (page 4) that, “Kerr does not contain an enabling disclosure of a three flange arrangement and only discloses the possibility of two moveable jaws. Kerr does not state that this possibility can be implemented with a single, moving flange.” 
It is the Examiner’s position that Kerr teaches a similar jaw assembly (end effector assemblies 100, 300 in Figs. 1-3 and 7) comprising a first jaw member (10) having first and second spaced apart flanges (see opening 11 of jaw member 10 forming cavity 13 in Fig. 7) and a second jaw member (20) having only a single third flange (flange 21) extending therefrom. Kerr specifically provides the teaching of a three flange arrangement. Kerr also provides the teaching that any type of suitable moveable/stationary configuration for the jaw members may be constructed including wherein the “first jaw member 10 is movable, whereas second jaw member 20 is stationary (unilateral jaw design)” or “[a]lternatively, both first jaw member 10 and second jaw member 20 may be movable relative to each other (bilateral jaw design)” (col. 4, lines 60-65). Kerr teaches that any suitable moveable/stationary configuration may be constructed and that these different configurations are widely considered interchangeable. 
In response to Applicant’s further argument (page 4) that, “Kerr does not state that this possibility can be implemented with a single, moving flange,” it is the Examiner’s position that in view of Kerr, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made such a modification since Kerr provides teaching and support that the configuration is possible. Kerr provides a broad teaching that shows multiple well-known and interchangeable configurations including interchanging various features such as the number of flanges and jaw design. It is not required that the reference provides figures for every contemplated configuration, rather the reference provides teaching usable by one of ordinary skill in the art to arrive at the various configurations. 
 Applicant (page 5) argues, “[t]he Examiner is required to expressly state each modification of the prior art needed to achieve the claimed invention and to support each such modification with an acceptable rationale under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007). For the first time, the Examiner relies on the "simple substitution" rationale, but failed to provide the necessary factual and legal support for the use of this rationale. In order to use this rationale, the Examiner must have established all of the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.” 
Applicant has argued (pages 5-6) that the Examiner did not perform any of the required elements (1)-(4) and simply used the words simple substitution step. Applicant states (pages 5-6) that, “the Examiner is proposing a modification to Kerr to (i) make both jaws moveable and (ii) to use only a single flange for one moveable jaw and dual flanges on either side of the single moveable flange for the other jaw. The Examiner is not proposing interchanging one component for another - the Examiner has proposed swapping out one mechanical system having multiple parts with another mechanical system that operates differently. To accomplish the proposed "simple" modification, the Examiner has to modify Kerr to make the fixed flange pivotal and to make it actually work in combination with the rest of the device and the second pivoting jaw. This is not a simple substitution -Kerr explains that two jaws can be moveable, but does not disclose the structure for accomplishing this movement, and neither does Zvenyatsky. Thus, the Examiner's proposed modification requires modifying Kerr to have different structure for supporting the moveable flange, and then different structure for driving the movement of the flange. This proposed change also requires redesigning the existing moveable flange so that it can cooperate with the moving single flange. The proposed modification also requires completely changing the cable 40 and spring 50 arrangement that is used to provide a preloaded spring closing mechanism to somehow function with two moveable jaw. The Examiner's proposed modification is clearly not a "simple substitution" and cannot be supported using the "simple substitution" rationale of KSR.” These arguments are not found persuasive. 
As discussed above, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses a jaw assembly for a vessel sealing device, comprising: a first jaw member (84) having first and second spaced apart flanges (projections 96) and a second jaw member (82) having a third flange extending therefrom (projection 94), wherein the third flange (94) is positioned between the first and second flanges (96) of the first jaw member (84) such that the third flange (94) is positioned between the first and second spaced apart flanges (96). The jaw assembly provides a bilateral design such that both jaws pivot, and includes a drive shaft and clevis as claimed. In simplest terms, Zvenyatsky provides a base device that includes a four flange configuration opposed to the three flange configuration as required by the claim. In order to cure the deficiencies of Zvenyatsky, Kerr is relied upon to teach a three flange configuration where the second jaw member has only a single third flange as claimed (i.e. the prior art Zvenyatsky contained a device which differed from the claimed device by the substitution of some components (number of flanges) with other components (number of flanges)). Kerr teaches that the substituted components (number of flanges) and their functions (to aid in pivoting the jaw assembly) were known in the art. In view of the teachings provided by Kerr, one of ordinary skill in the art could have substituted one known element for another (number of flanges), and the results of the substitution would have been predictable (a bilateral jaw design). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The base reference Zvenyatsky teaches the drive shaft and clevis as claimed. Kerr is simply being relied upon to teach a three flange configuration that may be substituted into the base device of Zvenyatsky. To summarize, the bilateral design as taught by Zvenyatsky includes a four flange configuration whereas Kerr similarly teaches a bilateral three flange configuration. These three and four flange configurations operate in a similar manner (i.e. bilaterally) and would necessarily produce the same result. It is the Examiner’s position that one having ordinary skill in the art before the effective filing date would have been able to substitute the flange configuration as both configurations produce the same predictable result. The modification would merely comprise a simple substitution of one well known flange configuration (i.e. three flanges) for another (i.e. four flanges) in order to produce a predictable result. 
 Regarding the arguments stated above directed towards the structure for supporting the moveable flange and the structure for driving the movement of the flange, these arguments are not found persuasive. The base reference Zvenyatsky teaches the drive shaft and clevis as claimed. The modification to Zvenyatsky is intended to remedy the number of flanges as required by the claim. It is not the responsibility of the Examiner to necessarily show how the modification would be made but rather to show that it is well known in the art and one having ordinary skill in the art would be able and motivated to make the modification.
In regards to the limitations regarding the pin and shoulder (pages 6-7), it is the Examiner’s position that Malkowski teaches the amended limitations. Malkowski teaches the pin (218) has a shoulder (not labeled) normal to an axis of the pin (218) produced by a change in diameter (see Fig. 9 for pin 218 with a change in diameter which constitutes the shoulder (not labeled)) and the shoulder (not labeled) of the pin (218) is positioned in abutting relation to the flange of the second jaw member (see opening 253). It can be seen in Figure 9 that the shoulder of the pin when assembled abuts the inner diameter of the opening (253 in Fig. 9) of the flange of the second jaw member. The shoulder (not labeled) of the pin (218) further restricts transverse movement of the flange of the second jaw member within the outer shaft by limiting the jaw assembly to bilateral movement, opening and closing of the jaw members ([0108], the pin 218, including the shoulder, secures the jaw members 240, 250 to distal supports 214 of tubular member 210 via openings 215). The shoulder and pin secure the flanges within the outer shaft such that the flanges are only able to move bilaterally. The assembled device as illustrated in Figure 9 would necessarily meet the limitations of the claim. The annotated figures below have been provided for clarity. 

    PNG
    media_image1.png
    426
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    945
    media_image2.png
    Greyscale


It appears Applicant is attempting to claim that the face of the shoulder is in an abutting relationship with a specific portion of the flange, however as currently recited, it is the Examiner’s position that Malkowski meets the limitations regarding the shoulder as claimed. It is suggested that the claims are amended to more clearly reflect the relationship of the shoulder and the flange and how this relationship would prevent transverse movement. For example language regarding the diameter of the pin and the flange opening, or what portion of the pin is in abutting relationship with what specific portion of the flange may help move prosecution forward.  
It is the Examiner’s position that position that Zvenyatsky et al., (U.S. Pat. 5,626,609) in view of Kerr (U.S. Pat. 9,113,938) and Malkowski (U.S. PGPub. No. 2014/0276666) teach all of the limitations of the jaw assembly according to claim 1. The rejection is maintained. 
Further a second rejection has been provided in view of the amendment. It is the Examiner’s position that position that Zvenyatsky et al., (U.S. Pat. 5,626,609) in view of Kerr (U.S. Pat. 9,113,938) and further in view of Hoskin (U.S. Pat. 5,514,147) teach all of the limitations of the jaw assembly according to claim 1. See rejection above for further clarification. 
No further arguments have been set forth regarding the dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794